EXHIBIT 10(x)

 

LOGO [g578172img001.jpg]

 

WILLIAM M. BROWN

President and

Chief Executive Officer

  

HARRIS CORPORATION

 

1025 West NASA Boulevard

Melbourne, FL USA 32919

phone 1-321-724-3900

 

www.harris.com

July 20, 2012

Robert Duffy

27 Knoll Lane

Avon, CT 06001

Dear Bob:

We are pleased to extend you an offer of employment with Harris Corporation as
the Senior Vice President, Human Resources and Administration. In this position,
you will report to me.

Your initial base salary in this position will be $400,000 per year, paid
bi-weekly. As a member of the Harris Corporate executive team, you will
participate in the compensation programs outlined below.

Sign-On Bonus

You will receive a sign-on bonus in the amount of $205,000, subject to
applicable taxes and withholdings, which bonus will be paid in January 2013. In
the event that you voluntarily separate from employment or are involuntarily
separated by Harris for cause or performance reasons within twelve months of
your start date, you agree to repay the sign-on bonus in full within the
calendar year of your separation from employment.

Annual Incentive Plan

As a Harris senior executive, you will participate in the Annual Incentive Plan
(AIP). Your FY13 AIP target opportunity is $260,000 and will not be pro-rated.
Payout is based on a combination of Harris’ financial performance (operating
income, free cash flow and revenue) and your personal contributions. Payouts can
range from 0-200% of your target opportunity. To the extent earned, payouts are
made in September net of the applicable taxes and withholdings.

Equity Compensation

You will receive two equity grants in August, 2012. Your Initial Equity Award
will be made in early August following the end of the Harris Quiet Period and
have an award value of $350,000. The award will be 50% Stock Options and 50%
Restricted Stock Units. Your Annual Equity Award will be made on August 24, 2012
as part of the Harris annual equity award process and have an award value of
$700,000. That award will be 50% Stock Options and 50% Performance Share Units.

 

      Timing    Stock
Options      Performance
Share Units      Restricted
Stock  Units      Total  

Initial Equity Award

   8/2/2012    $ 175,000         —         $ 175,000       $ 350,000   

Annual Equity Award

   8/24/2012    $ 350,000       $ 350,000         —         $ 700,000   

Total

      $ 525,000       $ 350,000       $ 175,000       $ 1,050,000   

 

  •  

Stock Option Awards. Stock option awards provide you the opportunity to purchase
Harris

 

LOGO [g578172img002.jpg]



--------------------------------------------------------------------------------

 

stock at a fixed price over a 10-year period. The options vest, or become
exercisable, in three equal installments on the first, second and third
anniversary dates of the award, assuming continued employment with the Company.
The stock option price is the Harris stock closing price on the date of the
grants.

The number of shares in each grant is equal to the award value divided by the
60-day average of Harris’ closing stock price, as calculated prior to the grant
dates, and is adjusted to reflect the stock option accounting charge. For
example, assuming a 60-day average price of $40.00 per share and an accounting
charge of 25.17%, the award values would be divided by $10.07. Stock option
exercises are subject to applicable taxes and withholdings. Your stock options
will be governed by the terms and conditions in effect at the time of grant.

 

  •  

FY13-15 Performance Share Unit Awards (PSUs). PSUs are grants of Harris stock
units that you will own outright at the end of the three-year performance cycle
if certain corporate financial goals and other requirements are met. Payout is
in the form of Harris shares. Dividend equivalents on the units are paid in cash
at the end of the cycle and adjusted for performance.

The number of PSUs awarded is equal to the award value divided by the 60-day
average Harris closing stock price, as calculated prior to the grant date. Your
PSUs will be governed by the terms and conditions in effect at the time of
grant.

 

  •  

Restricted Share Unit Awards (RSUs). RSUs are grants of Harris stock units that
become vested in three equal installments, on the first, second and third
anniversary dates of the award, assuming continued employment with the Company.
During the restricted period, cash dividend equivalents are paid. Payouts are in
the form of Harris shares.

The number of RSUs is equal to the award value divided by the 60-day average
Harris closing stock price, as calculated prior to the grant date. Your RSUs
will be governed by the terms and conditions in effect at the time of grant.

Harris equity award documentation is administered by E*TRADE, and payouts are
made through E*TRADE. As a convenience to Harris participants, our partnership
with E*TRADE includes the ability to effect transactions, track your equity
awards, and to model various outcomes. After your equity awards have been
granted, E*TRADE will mail you instructions regarding account activation. Note
that there is a requirement to accept the terms and conditions of your awards at
E*TRADE once they have been granted.

Change in Control Severance Agreement

On or as soon as administratively practicable after the date you are elected as
a corporate officer of Harris, you will be entitled to enter into an Executive
Change in Control Severance Agreement (a “CIC Severance Agreement”) with Harris
in the form filed by the Company as Exhibit (10)(o) to the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended October 1, 2010. The multiplier
used in Section 3(a)(2) of the CIC Severance Agreement to determine your lump
sum severance amount pursuant to such clause shall be two (2). In the event of a
change in control of the Corporation (as defined in the CIC Severance
Agreement), you shall be entitled to the compensation and benefits and other
rights provided under the CIC Severance Agreement if your employment terminates
under the circumstances provided under the CIC Severance Agreement, provided,
however, such compensation and benefits shall be in lieu of any compensation or
benefits that may be receivable by you under this offer letter.

Severance

In the event of your involuntary separation from service by Harris within
twenty-four (24) months of your date of hire, other than for cause or
performance reasons, you will receive a cash severance

 

Page 2 of 5



--------------------------------------------------------------------------------

payment equal to the aggregate of your (i) then current base salary and
(ii) annual cash incentive compensation. For this purpose, “incentive
compensation” shall mean your then current target incentive compensation under
the Company’s Annual Incentive Plan (or any successor thereto). This severance
amount will be paid to you in a lump sum within sixty (60) days following your
separation from service; provided, however, that if such sixty (60) day payment
period begins in one calendar year and ends in a second calendar year, then
payment shall occur in the second calendar year.

Release of Claims

Notwithstanding any provision herein to the contrary, it shall be a condition to
you receiving any severance under this offer letter that you shall have executed
and delivered to the Company no later than forty-five (45) days following your
separation (and not revoked), a release of claims against the Company and its
affiliates, such release to be in the then standard form of release utilized by
the Company.

Benefits

In addition to our competitive compensation, Harris offers a comprehensive
benefit package. Company-paid benefits include paid time off, basic life
insurance, short-term disability coverage, educational/development support, and
an annual executive physical. Also available are optional medical, dental and
vision coverage, supplemental and dependent life insurance, long-term disability
coverage, and a choice of flexible spending accounts.

Retirement Plan

The Retirement Plan allows pre-tax, after-tax, and Roth 401(k) after-tax
contributions. You may defer a portion of your eligible compensation, in 1%
increments, subject to IRS and plan limits. For 2012 the IRS limits aggregate
pre-tax and Roth 401(k) after-tax contributions to no more than $17,000. The
Retirement Plan offers a variety of professionally-managed investment funds,
loans, tax-deferred investment growth, and an interactive system to manage your
account. Thirty days following your hire, you will automatically be enrolled in
the Retirement Plan to make pre-tax contributions at a 6% deferral rate (you may
elect to increase or decrease your deferral rate or contribute on a different
tax basis, or you may choose not to participate). After your first year of
company service, Harris will match, on a dollar-for-dollar basis, the first 6%
of pay you defer.

Because contributions to the Retirement Plan are subject to IRS qualified plan
limits, Harris has established the Harris Corporation Supplemental Executive
Retirement Plan (SERP), a nonqualified retirement plan which enables you to
continue to save for retirement in excess of the IRS qualified plan limits and
receive the Company matching contributions.

You will be eligible to enroll in the SERP during the December 2012 enrollment
window, with such enrollment to be effective for the 2013 calendar year. If you
choose to participate in SERP, your contributions and any associated Company
match will be made to the Retirement Plan until you reach the IRS qualified plan
limit. Once the limit is reached, any future contributions and Company match
will then be made to your SERP account. As with the qualified plan, your Company
match to the SERP will not start until you reach one year of service.

Performance Reward Plan

The Performance Reward Plan (PRP) offers you potential monetary rewards based on
business performance against financial targets. After you complete one year of
service, eligible earnings from that date through the end of the plan year will
be considered in your PRP calculation. To the extent earned, payout is typically
made in September. You will have the option to either receive the entire payment
in cash, subject to applicable taxes and withholdings, or defer all or half of
it to the Retirement Plan subject to IRS limits.

 

Page 3 of 5



--------------------------------------------------------------------------------

Code Section 409A

Payments and benefits under this offer letter are intended to be exempt from or
to meet the requirements of Section 409A of the Internal Revenue Code (“Code
Section 409A”), and shall be interpreted and construed consistent with that
intent. Notwithstanding any other provision of this offer letter, to the extent
that the right to any payment (including the provision of benefits) hereunder as
a result of your separation from service provides for the “deferral of
compensation” within the meaning of Code Section 409A and you are a “Specified
Employee” under the Harris Corporation Specified Employee Policy for 409A
Arrangements as of the date of your separation from service, then no such
payment shall be made or commence during the period beginning on the date of
your separation from service and ending on the date that is six months following
the date of your separation from service or, if earlier, on the date of your
death, if the earlier making of such payment would result in tax penalties being
imposed on you under Code Section 409A. The amount of any payment that otherwise
would be paid to you hereunder during this period shall instead be paid to you
on the first business day coincident with or next following the date that is six
months and one day following the date of your separation from service or, if
earlier, within ninety (90) days following your death. Payments with respect to
reimbursements of expenses under this offer letter shall be made promptly, but
in any event on or before the last day of the calendar year following the
calendar year in which the relevant expense is incurred. The amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, and any right to
reimbursement is not subject to liquidation or exchange for cash or another
benefit. Each payment of compensation under this offer letter shall be treated
as a separate payment of compensation for purposes of Code Section 409A,
including without limitation for the purpose of applying the exclusion from Code
Section 409A for certain short-term deferral amounts.

Relocation Assistance

We are pleased to offer you relocation assistance as described in an enclosure
to this offer letter. Please note that before Harris can initiate any relocation
activity on your behalf, you must sign and return the enclosed Relocation
Assistance Repayment Agreement.

Temporary Living Expenses

Reasonable temporary housing and travel expenses to and from Connecticut will be
reimbursed in accordance with Harris’ expense policies through September, 2013.
These expenses will not be grossed up for tax purposes.

Vacation

You will accrue vacation at 13.33 hours per month, which equates to 160 hours
(or 4 weeks) per year. For purposes of vacation accruals, you will be credited
with 15 years of service upon hire.

Conditional Offer

This offer of employment is subject to the following conditions:

 

  •  

You represent that you are not bound by any employment contract, restrictive
covenant, or other restriction that prevents you from immediate employment with
Harris.

 

  •  

You pass a drug test prior to commencing employment. A failed drug test will
cause you to be ineligible for hire by Harris for at least twelve months.

 

  •  

You undergo background and reference checks with results that are satisfactory
to Harris. In the event that the results are unsatisfactory, Harris may withdraw
this employment offer or, if you have already started work, may terminate your
employment.

 

  •  

You execute Harris’ standard Employee Agreement (sample enclosed) at
orientation.

 

Page 4 of 5



--------------------------------------------------------------------------------

  •  

You execute and timely return all forms and other documents required for Harris
to complete the employment process, including the acknowledgement and acceptance
below.

 

  •  

You provide information and documentation sufficient to complete the required
Form I-9 and demonstrate that you are lawfully able to work for Harris.

We hope you will choose to join Harris as we continue to provide assured
communications® products, systems and services to our global customers. If you
have any questions regarding this offer, please contact me at (321) 724-3900 or
bbrown@harris.com or Scott Mikuen at (321) 727-9125 or smikuen@harris.com.

Sincerely,

/s/ William M. Brown

William M. Brown

President and

Chief Executive Officer

Acknowledgement and Acceptance

I understand that this offer letter constitutes the full, complete and final
agreement between Harris and me regarding the initial terms of my employment. I
also understand that my employment with Harris is at-will and that this
conditional offer does not constitute a contract of employment or a guarantee of
continued employment for any period. My signature below confirms that I accept
the terms and conditions of this employment offer.

Accepted and Agreed: /s/ R. L. Duffy                                        
                                                                          Date:
7/23/12            

Anticipated Start Date: July 23, 2012

 

Page 5 of 5